Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 01/03/2022.
Claims 1-8 are pending in this Office Action.

Response to Arguments
3.	The previous specification objections have been withdrawn in response to submitted specification dated 1/3/2022. 
The previous claim objections, 35 USC § 101 rejections, and 35 USC § 112(b) rejections have been withdrawn in response to claim amendments.

Allowable Subject Matter
4.	Claims 1-8 are allowed.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Joseph Su on 1/13/2022.
By this amendment, claim 1 has been amended as following:
1. (Currently amended) An ACME (Automatic Certificate Management Environment) centralized management system comprising a processor and a non-transitory computer-readable medium comprising instructions executed by the processor, wherein the system is connected with an ACME client and a plurality of certificate authorities (CAs) respectively and comprises an ACME unloading module, and a statistics module, a strategy module, a verification module, and a notification module which are connected with the ACME unloading module respectively, the ACME unloading module being in communication with the ACME client and the plurality of certificate authorities (CAs); 
wherein a working process of the system comprises the following steps: 
1) launching a certification application to the ACME unloading module by the ACME client, and then performing data analysis unloading by the ACME unloading module; 
2) selecting by the ACME unloading module a certificate authority (CA) through a strategy set by the strategy module and submitting an order to the certificate authority (CA) to start an application of a certificate; 
3) setting by the ACME unloading module a verification value through the verification module and performing a verification on the order through the certificate authority (CA); and 
4) after the verification is passed, issuing by the ACME unloading module an application status notification through the notification module and making statistics of data through the statistics module; 
wherein the ACME unloading module, the statistics module, the strategy module, the verification module, and the notification module are executed by [[a]] the processor of the ACME centralized management system; 

1) creating an ACME catalogue URL (Uniform Resource Locator) through the ACME centralized management system by a user to acquire a URL address which carries a token bound to the order; 
2) acquiring by the ACME client an API (Application Programming Interface) list through the ACME catalogue URL; 
3) accomplishing account registration by calling a newNonce function and a newAccount API by the ACME client; 
4) bringing a domain name message into the ACME centralized management system by calling the newNonce function and a newOrder API by the ACME client; 
5) acquiring by the processor of the ACME centralized management system a corresponding strategy through the token in the ACME catalogue URL which is requested by the ACME client; 
6) acquiring by the processor of the ACME centralized management system a corresponding order message through the token in the ACME catalogue URL which is requested by the ACME client; 
7) creating a CA order with a domain name to be submitted to the certificate authority (CA) and without a CSR (Corporate Social Responsibility) by the ACME centralized management system; 
8) returning ACME Authorization data carrying an order ID (Identity Card) and used for a domain name ownership verification by the ACME centralized management system, cheating the ACME client during this step to indicate that a domain name of the ACME client has passed the verification, and sending a message that the domain name has passed the verification, so as to skip a verification process that traditional ACME clients are automatically configured to accomplish an ACME domain name verification;

10) submitting by the processor of the ACME centralized management system the CA order to be submitted with the CSR to the certificate authority (CA) to acquire a domain name verification message, and calling the verification module for a domain name verification; 
11) receiving by the verification module the domain name to be verified and the verification value and setting the verification value through a file proxy and a DNS CNAME (Domain Name System Canonical Name Record) authorization; 
12) calling by the processor of the ACME centralized management system a CA certificate to acquire an API and issuing and returning certificate contents after completion of the domain name verification by the certificate authority (CA); and 
13) returning by the processor of the ACME centralized management system the certificate contents to the ACME client according to an ACME protocol manner to accomplish a certificate issuing process.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
a. Barnes et al. (Automatic Certificate Management Environment (ACME)) discloses:
ACME allows a client to request certificate management actions using a set of JavaScript Object Notation (JSON) messages [RFC8259] carried over HTTPS [RFC2818].  Issuance using ACME resembles a traditional CA's issuance process, in 
The first phase of ACME is for the client to request an account with the ACME server.  The client generates an asymmetric key pair and requests a new account, optionally providing contact information, agreeing to terms of service (ToS), and/or associating the account with an existing account in another system.  The creation request is signed with the generated private key to prove that the client controls it.
Once an account is registered, there are four major steps the client needs to take to get a certificate:
Submit an order for a certificate to be issued
Prove control of any identifiers requested in the certificate
Finalize the order by submitting a CSR
Await issuance and download the issued certificate
The client’s order for a certificate describes the desired identifiers plus a few additional fields that capture semantics that are not supported in the CSR format. If the server is willing to consider issuing such a certificate, it responds with a list of requirements that the client must satisfy before the certificate will be issued.
The server will require the client to demonstrate that it controls the identifiers in the requested certificate. Because there are many different ways to validate possession of different types of identifiers, the server will choose from an extensible set of challenges that are appropriate for the identifier being claimed. The client responds with a set of responses that tell the server which challenges the client has completed. The server then validates that the client has completed the challenges.
(pages 7- 8).
For replay protection, a nonce is used (page 14).
URL Directory is used to help clients configure themselves with the right URLs for each ACME operation (page 23, section 7.1.1).  
The CSR encodes the client’s requests with regard to the content of the certificate to be issued. The CSR MUST indicate the exact same set of requested identifiers as the initial newOrder request.  Identifiers of type "dns" MUST appear either in the commonName portion of the requested subject name or in an extensionRequest attribute [RFC2985] requesting a subjectAltName extension, or both (page 48).
b. Patrick Nohe (“A Complete Introduction to ACME Protocol”, page 6, lines 17-23) discloses:
After a client is installed on a user’s server,
•	The client will prompt the user to enter the domain(s) it will be managing 
•	The client will offer a list of Certificate Authorities that support the ACME protocol
•	Once a CA is selected, the client contacts the CA and generates an an authorization key pair
•	The CA will issue challenges (DNS or HTTPS) requiring the agent to take an action that demonstrates control over said domain(s)

c. Adelman et al. (US Patent 8285816) discloses a Certificate Authority function creating, signing, and issuing a SSL certificate for the domain name without receiving a request for the SSL certificate (claim 1).
The prior arts of record fail to either disclose or sufficiently suggest the combination of features as claimed and arranged by applicant. The combination of these arts do not teach or make obvious the cited unloading module, the statistics module, the strategy module, the verification module, and the notification module; acquiring a strategy through a token; returning ACME Authorization data carrying an order ID and used for a domain name ownership verification by the ACME centralized management system, cheating the ACME client during this step to indicate that a domain name of the ACME client has passed the verification, and sending a message that the domain name has passed the verification, so as to skip a verification process that traditional ACME clients are automatically configured to accomplish an ACME domain name verification; and receiving by the verification module the domain name to be verified and the verification value and setting a verification value through a file proxy and a DNS CNAME authorization.
Therefore, independent claim 1 is allowed.  Dependent claims 2-8 are allowed as they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495